Devens, J.
The certificate or policy on which the plaintiff relies was issued on the condition that “ the statements and declarations made by and on behalf of said member in his application to become a benefit member of said association, which are hereby referred to as the basis of this contract, and are a part thereof, and on the faith of which this certificate is issued, are in all respects true, and that no fact has been suppressed relating to his health or circumstances affecting the interests of said association, or their inducement to accept the risk.” The application must thus be treated as a part of the contract, — as if it had been incorporated, and thus in terms been made a part thereof. Whether the statements in the application claimed by the defendant to be erroneous are to be treated as warranties which enter into and define, by way of stipulation, description, or otherwise, the precise limits of the obligation which the insurers intended, and which must be literally complied with, whether material or immaterial to the risk, or whether they are representations to be substantially complied with so far as material to the risk, which is often an inquiry of delicacy, does not seem to be of importance in the case at bar. If representations only, they clearly seem to relate to matters material to the risk, and there was much evidence that they were not in fact correct.
*529The seven rulings requested by the defendant are based upon the theory that it was entitled to a verdict if the answers of Clapp in reference to such matters were in fact untrue, although made honestly and in good faith. Whether it was so entitled or not must depend upon the construction to be given to the acknowledgment or certificate which was subscribed by the deceased as a part of the application, and which from its language must be held to have controlled and governed the answers to which it referred.
This acknowledgment as it'is termed is as follows:
“I, Edward A. Clapp, of West Manchester, county of Essex, State of Massachusetts, do hereby warrant each and all the foregoing particulars and statements to be true to the best of my knowledge and belief, and that I have not, in this application for above-named contract, concealed or withheld any material circumstance or information concerning the past or present state of my health or habits of life; and I do hereby acknowledge, consent, and agree that any untrue or fraudulent statement made above, by me or any one else, or to any medical examiner of said Massachusetts Benefit Association, or any concealment of facts by me or any one else, may forfeit and cancel all rights to any benefit under the above-named contract. Dated at Boston, State of Massachusetts, this 13th day of February, 1885. Edward A. Clapp, Applicant.”
The presiding judge ruled that the matter to be passed upon by the jury was “ whether or not the deceased acted in good faith in making his answers to the questions that were contained in the application, because if in his answers to the questions in the application he did not state the thing truly, and intentionally did not state it truly, then the present plaintiff cannot recover in this case if he did not state it truly to his best knowledge and belief.” He further held, that the words “ to the best of my knowledge and belief,” found in the first clause of the acknowledgment, were applicable to the second clause, and qualified it as they qualified the earlier clause, and thus that the deceased had not consented or agreed that the contract should be forfeited except it were shown that an untrue or fraudulent statement had been made by him with the knowledge or belief that it was untrue or fraudulent.
*530Undoubtedly tbe acknowledgment may grammatically be separated into two parts; tbe first a warranty that the statements made are true according to the best of the applicant’s knowledge and belief, and the second an agreement that any untrue or fraudulent statement may forfeit the contract. But, if susceptible of such a grammatical construction, it can hardly have been intended that it should have been thus understood. Nor would it be a natural construction, and one that would suggest itself to an applicant. He could not suppose that, while he was only required to warrant that his answers were true according to his “ knowledge and belief,” his certificate or policy was to be forfeited if an answer honestly made should prove in. fact untrue. The language used in the form of acknowledgment does not suggest any idea so much in the nature of a contradiction as this.
These forms are prepared by the insurer with great care and great minuteness of detail. They are often signed in comparative haste. If the association had intended to impose a forfeiture of his certificate upon the applicant because of an untrue statement, while it had only required him to warrant that his statements were true to the best of his knowledge and belief, a contract so anomalous should have been clearly expressed. It must be presumed that the defendant prepared its forms of application and certificate with the intention both of protecting itself against fraud and of securing the just rights of the assured under a valid contract. It is reasonable that its words should be construed against itself, rather than in such a manner that one dealing with it should by any ambiguity be deceived as to his rights.
The defendant urges that the words “ untrue or fraudulent,” used in the disjunctive and thus expressing different states of things, show that by the use of the first word it was intended that the policy should be avoided if any material thing was untrue, although stated without fraudulent intent. The connection in which the word is used shows otherwise. In following the earlier clause, it means a statement which is untrue in opposition to the sense in which it has been promised that it shall be true. Again, while in strictness a statement is untrue which is not in precise conformity with the facts, yet in a more general sense the word “true” is often used as a synonym of honest or *531sincere^ without evasion or fraud. Such is the sense in which it is used in the acknowledgment. National Bank v. Insurance Co. 95 U. S. 673. Moulor v. American Ins. Co, 111 U. S. 335. When in the certificate it is said that “ the statements and declarations,” &c. “ are in all respects true,” as this must be construed with the application, it must mean that they are true as stated by the applicant to be true, namely, according to his best knowledge and belief. In this respect the case is quite distinguishable from McCoy v. Metropolitan Ins. Co. 133 Mass. 82, on which the defendant much relies.
We are of opinion, therefore, that the presiding judge rightly refused the rulings requested. He also correctly ruled that the burden of proof was on the defendant to show that the representations made by Clapp were false to the best of his knowledge and belief. Campbell v. New England Ins. Co. 98 Mass. 381.
The defendant further contends, that, even if the rule be that it is necessary for it to show that Clapp’s answers were untrue, and known or believed by him to be so, it has successfully sustained that burden in several instances, and that the jury should have been instructed to render a verdict in accordance with the facts thus established. As an instance, take that in answer to the seventeenth question, “ Has any proposal or application to insure your life ever been made to any company or agent upon which a policy has not been issued ? If so state full particulars.” To this the applicant replied, “No.” The defendant urges that it is proved conclusively by the testimony of Mr. Dyer and Dr. Follett that he had made an application to the New England Mutual Aid Society, of which they were respectively the secretary and the consulting physician, on December 18, 1883, for additional insurance, which application was declined, and, further, that the interviews and other circumstances connected with it, and fully testified to, were such that the deceased must have remembered it, and therefore that the defendant was entitled to a verdict.
We do not find that the question thus suggested is fairly raised by the exceptions. The defendant did indeed, by its sixth request, desire the court to rule that, as it appeared that Clapp had made application for insurance on his life to the New England Mutual Aid Society, upon which proposal or application a policy had *532not been issued, tbe answer to the seventeenth question was untrue, and therefore the defendant was entitled to a verdict. This request we have heretofore held was erroneous, as it left out the element of Clapp’s knowledge or belief, as indeed did the general request that a verdict should be ordered for it. The defendant nowhere requested a ruling that the proof made by it of the application of Clapp to another insurance company, of the refusal or failure of that company to grant a certificate, and of Clápp’s own knowledge or belief of these facts, was so conclusively proved that it was entitled to a verdict.
• Similar remarks are applicable to the inquiry whether the deceased had any sickness or disease other than rupture before February 13, 1885, the defendant claiming to have shown by the testimony of Dr. Wyman that the answer of Clapp to the eleventh interrogatory was untrue, and asking by its third request that it should be ruled that it was therefore entitled to a verdict.
The case was presented by the defendant on the theory that it was entitled to a verdict if Clapp’s answers were shown in any material respect to be untrue. This was rejected by the presiding judge, who held that it must be shown also that such statements were known or believed to be untrue. We nowhere find that the defendant ever requested, in regard to either statement of Clapp which was in controversy, a ruling that the proof that it was false, and that Clapp knew or believed it to be so, was so conclusive that, as matter of law, it was entitled to a verdict. It would not be possible in justice to the plaintiff, therefore, to consider now whether such a request could properly have been made. In each request for a ruling, the defendant omitted the element of Clapp’s knowledge and belief. This was the point of conflict between its contention and the position taken by the presiding judge, who throughout his instructions insisted that not only must the answers of Clapp be proved untrue, but that they were so according to his knowledge and belief.

Exceptions overruled.